UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 16-2100


ROBERT THOMAS PAYNE,

                       Plaintiff – Appellant,

          v.

MICHELLE   K.   LEE,  Under   Secretary  of   Commerce   for
Intellectual Property and Director of the United States
Patent and Trademark Office; RINALDI RADA, United States
Patent and Trademark Office; SARAH MONFELDT, United States
Patent and Trademark Office; TOM HAMMOND, United States
Patent and Trademark Office; STEPHEN JOHNSON, United States
Patent and Trademark Office; KATHY MATECKI, United States
Patent and Trademark Office; ANNE MENDEZ, United States
Patent and Trademark Office; CAPTAIN EVERETTE BRADFORD,
United States Patent and Trademark Office; PATROL VICTOR
HARVEY, United States Patent and Trademark Office; KELLY
HENSLEY, United States Patent and Trademark Office; KEVIN
LEWIS, United States Patent and Trademark Office; JOE
BURNS,   United   States   Patent  and   Trademark   Office;
ALEXANDRIA POLICE AGENTS, Police Department, Alexandria
Virginia; HOMELAND SECURITY AGENTS, Homeland Security;
INSPECTOR GENERAL, Department of Commerce; JAMES PAYNE,
United States Patent and Trademark Office; SARAH HARRIS,
United States Patent and Trademark Office; FREDERICK
STECKLER, United States Patent and Trademark Office;
DOMINICK MURACCO, Department of Commerce, OIG; CECELIA
WILSON, United States Patent and Trademark Office; KAREN W.
KARLINCHAK, United States Patent and Trademark Office; MARK
KRIEGER, Department of Commerce, OIG; JENNIFER R. SEIFERT,
United States Patent and Trademark Office; MARIA CAMPO,
United States Patent and Trademark Office; SHARREIFF NASID,
United States Patent and Trademark Office; BRIAN CEDAR,
United States Patent and Trademark Office; ANDREW FAILE,
United States Patent and Trademark Office; AGENT COREY
JOHNSON, Home Land Security,

                       Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:15-cv-01268-CMH-IDD)


Submitted:   February 16, 2017          Decided:   February 21, 2017


Before GREGORY, Chief Judge,         DUNCAN,   Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Thomas Payne, Appellant Pro Se. Dennis Carl Barghaan,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Robert      Thomas   Payne   appeals    the   district     court’s    order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Payne v. Lee, No. 1:15-cv-01268-CMH-IDD (E.D.

Va. July 25, 2016).        We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented       in   the

materials      before   this   court   and   argument   would    not   aid     the

decisional process.



                                                                       AFFIRMED




                                        3